

Exhibit 10.1


AMENDMENT TO
EMPLOYMENT AGREEMENT


Amendment (the “Amendment”), dated as of October 6, 2010, to the Employment
Agreement dated January 1, 2005 (the “Agreement”) by and between AmTrust
Financial Services, Inc., 59 Maiden Lane, 6th floor, New York, New York, a
Delaware corporation (the “Company”) and Barry D. Zyskind (“Executive”).


WHEREAS, the Agreement has been in effect since January 1, 2005;


WHEREAS, pursuant to the Agreement, Executive’s current Employment Term
terminates on December 31, 2012;


WHEREAS, the Company, under Executive’s leadership, became a public company in
2006 and has achieved significant growth in premiums, book value, assets, net
income, and earnings per share;


WHEREAS, the Company has made successful acquisitions, which have enabled the
Company to successfully enter into new lines of business and to achieve growth
in its legacy businesses;


WHEREAS, the Company has achieved excellent loss ratios and expense ratios;


WHEREAS, the Company has added approximately 1,000 employees during the
Executive’s Employment Term, more than tripling the number of employees which
the Company employed at the beginning of the term;


WHEREAS, in recognition of the foregoing, the Company, in accordance with the
Agreement, has granted salary increases to Executive and has increased the
threshold profit required for Executive to earn a Profit Bonus during the
Employment Term;


WHEREAS, the Company and Executive wish to amend the Agreement to reflect
Executive’s current salary, the current threshold profit, adjust the Profit
Bonus cap and to make certain technical changes required to ensure compliance
with Sections 162(m) and 409A of the Internal Revenue Code; and


WHEREAS, this Amendment reflects changes authorized by the Compensation
Committee of the Board of Directors of the Company at a meeting thereof in
March, 2010.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a “Party” and
together the “Parties”) agree to amend the Agreement as follows:


 
1.
The reference in Section 1(a) to “Section 15 below” is hereby amended to read
“Section 14 below”.

 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
The reference in Section 1(a)(iii) to “Sections 12 or 13” is amended to read
“Sections 11 or 12”.



 
3.
The definition of “Good Reason” in Section 1(h) is amended by deleting
subsection (vii) and inserting in lieu thereof the following:



(vii)           a material breach of the Agreement by Company that is not cured
within 30 business days after written notification by Executive of such
breach.  Notwithstanding the foregoing, any of the circumstances described above
may not serve as a basis for resignation for “Good Reason” by Executive unless
Executive has provided written notice to the Company that such circumstance
exists within 90 days of Executive’s learning of such circumstance and the
Company has failed to cure such circumstance, if curable, within 30 days
following such notice, and provided further, that Executive did not previously
consent in writing to the action leading to Executive’s claim of resignation for
“Good Reason”.


 
4.
Section 3(a), Salary, is amended by changing $600,000 to $975,000.



 
5.
Section 4, Bonuses, is amended by deleting (a) and inserting in lieu thereof the
following:



(a)           Annual Profit Bonus.  Provided that the pre-tax profit of Company
equals or exceeds the threshold profit for the subject Fiscal Year set forth
herein, Company shall pay Executive an amount equal to two percent (2%) of the
Company’s pre-tax profit for each Fiscal Year or portion thereof (including, for
avoidance of doubt, the full 2010 Fiscal Year) during the Employment Term,
subject to a maximum amount equal to three times Executive’s Salary as of the
end of the Fiscal Year.  For purposes of computing the Profit Bonus, profit
means Company’s revenues less expenses determined in accordance with generally
accepted accounting principles on a consistent basis.  The Annual Profit Bonus
for each Fiscal Year shall be paid on or before March 30 following the Fiscal
Year for which such Annual Profit Bonus was earned.  The threshold profit for
each Fiscal Year of the Employment Term shall be $75 million.


The threshold profit for Successive Employment Terms shall be determined by the
Board or the compensation committee thereof, provided that the threshold profit
for any Fiscal Year may not be increased by more than 10% from the threshold
profit for the prior Fiscal Year without the express written consent of
Executive.


The Profit Bonus to which the Executive may be entitled under this Section 4
shall be made and subject to the terms of the AmTrust Financial Services, Inc.
2007 Executive Performance Plan.

 
2

--------------------------------------------------------------------------------

 
 
 
6.
Section 6, Equity Opportunity, is amended by: a) replacing the reference to the
“Options Committee” with the “Compensation Committee”; and b) changing the
reference to “stock options” with “equity awards”.



 
7.
Section 10, Termination of Employment, is amended by changing the reference in
Subsection (b)(v) to “Section 9(a) above” with “Section 7 above”.



 
8.
Section 10 is further amended by deleting subsection (c), Termination due to
Death, and inserting in lieu thereof the following:



(c)           Termination due to Death.  In the event that Executive’s
employment is terminated due to his death, his Beneficiary shall be entitled, in
addition to the compensation and benefits specified in Section 10(b), to a lump
sum payment, to be paid within 30 days following such termination of employment,
equal to the Salary payable for the remainder of the Employment Term or for one
year, whichever is greater, at the rate in effect immediately before such
termination.


 
9.
Section 10 is further amended by deleting subsection (d), Termination due to
Disability, and inserting in lieu thereof the following:



(d)           Termination due to Disability.  In the event of Disability,
Company or Executive may terminate Executive’s employment.  If Executive’s
employment is terminated due to Disability, he shall be entitled, in addition to
the compensation and benefits specified in Section 10(b), to a lump sum payment,
to be paid within 30 days following such termination of employment, equal to the
Salary payable for the remainder of the Employment Term or for one year,
whichever is greater, at the rate in effect immediately before such termination.


 
10.
Section 10 is further amended by deleting subsection (f)(ii)(A) and replacing it
with:



(A)  A lump sum payment equal to the Salary payable to him for the remainder of
the Employment Term at the rate in effect immediately before such termination
which payment shall be made to him within 30 days following his termination of
employment.


 
11.
Section 10 is further amended by deleting subsection (f)(ii)(B) and replacing it
with:



(B)  A lump sum payment equal to the annual profit bonuses for the remainder of
the Employment Term (including a prorate bonus for any partial Fiscal Year)
equal to the greater of the average of the bonuses awarded to him during the
three Fiscal Years preceding the Fiscal Year of termination or the bonus awarded
to him for the Fiscal Year immediately preceding termination which payment shall
be made to him within 30 days following his termination of employment.

 
3

--------------------------------------------------------------------------------

 
 
 
12.
Section 12, NonCompetiton/NonSolicitation, is amended by deleting the reference
in subsection (a)(i) to “and direct competitor of Company during the Employment
Term” and replacing it with “any direct competitor of Company during the
Employment Term”.



 
13.
Section 26, Notices, is amended to provide for notice to Executive at:



Barry D. Zyskind
5417 17th Avenue
Brooklyn, NY  11204


 
14.
The Agreement is amended by adding Section 29, which provides:



29.   SECTION 409A


(a)    Notwithstanding anything to the contrary in this Agreement, (1) if at the
time of Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (2) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board of Directors, that
does not cause such an accelerated or additional tax.  The Company shall consult
with Executive in good faith regarding the implementation of the provisions of
this Section 29.  A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits constituting deferred compensation under Code
Section 409A upon or following a termination of employment unless such
termination of employment is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.”

 
4

--------------------------------------------------------------------------------

 

(b)    With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect.


(c)     The intent of the parties is that payment and benefits under this
Agreement comply with Section 409A of the Code and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Section
409A of the Code.


 
15.
In all other respects, the Agreement shall remain in full force and effect in
accordance with its terms.

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below:


AmTrust Financial Services, Inc.
           
By:
/s/ Stephen Ungar
 
Date: October 6, 2010
 
Stephen Ungar
     
Secretary and General Counsel
             
/s/ Barry D. Zyskind
 
Date: October 6, 2010
 
Barry D. Zyskind
   

 
 
5

--------------------------------------------------------------------------------

 